 SHAMROCK COAL CO.Shamrock Coal Company, Inc. and InternationalUnion of Operating Engineers, Local 627, AFL-CIO. Case 16-CA-1036331 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 30 December 1982 Administrative LawJudge Stephen J. Gross issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the General Counsel filed limitedcross-exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The judge found that the Respondent violatedSection 8(a)(l) of the Act by discharging ClarenceBarry Jr. because of his statements relating to wageincreases or the unionization of the Respondent'swork force. We find merit in the Respondent's ex-ception to this finding.'The Respondent operates coal strip mines at anumber of locations in the State of Oklahoma. Thelocation involved in this proceeding is the Re-spondent's "North" mine. The method of miningemployed at that location involves the use of fourmajor pieces of equipment in a load cycle. The "D-10" bulldozer loosens the cover of earth and rockso that the two scrapers can load it. The "D-9"bulldozer is used to push one scraper while theother is unloading.This load cycle allows the operation to be runon virtually a constant basis. Barry was the D-9operator.James T. McGuire, Shamrock's owner, hadknown Barry for 25 years. Over the years,McGuire had gone out of his way to assist Barry,including creating Barry's present job position.McGuire had knowledge of Barry's membership ina labor organization when he hired Barry.Barry was under the false impression that 2months earlier McGuire had promised him a wageincrease as soon as the Respondent obtained highercoal prices; that the Respondent had gotten higherprices; and that McGuire had reneged on his prom-' The General Counsel excepts to the judge's failure to resolve the8(aX3) allegation, as well as the 8(aXI) allegation, relating to the sameconduct. Inasmuch as our reversal of the judge's 8(a)(1) finding removesany basis for finding an 8(aX3) violation, this exception is denied.271 NLRB No. 96ise because he had not given Barry a raise. Thislack of a wage increase was one of the circum-stances which led Barry to discuss organizing withthe Union at the union hall in February 1982, andon 4 March 1982,2 and to solicit cards for theUnion.On the early afternoon of that day, ForemanGarry Wilson informed McGuire that "there wastrouble" at the mine. When asked, Wilson said thatBarry had been "stopping the machines." Thisstatement was troubling and surprising to McGuire.Wilson went on to say that Barry was handing outauthorization cards. McGuire and Wilson then pro-ceeded by pickup truck to the nearby mine. Ontheir arrival, McGuire observed that the scrapersand the D-9 were stopped, and the D-10 was start-ing to move away.Alone, McGuire approached Barry motioningfor him to get down from the machine. The judgefound that there were three versions of the ensuingconversation: McGuire's testimony, Barry's testi-mony, and McGuire's affidavit given to a Boardagent in April 1982. Each was different, with thedifferences stemming from honest differences inrecollection. The judge found that the followingoccurred based on composite credited testimony:McGuire began by heatedly demanding toknow "what's going on here"-referring (inhis own mind) to the stopped machines. Barry,assuming that the comment had to do with hisorganizing efforts, responded by mentioningthe coal price increase that he thought thatShamrock had gotten and the promise of awage increase that he thought McGuire hadmade back in January. Barry then went on tosay that he was going to organize Shamrock'semployees and was going to force Shamrockto grant a wage increase. McGuire thereupontold Barry to get his lunchbox, which bothmen knew meant that Barry was fired.The pertinent facts of McGuire's affidavit dated 6April 1982, taken without counsel during the inves-tigative stages of the instant charge, are as follows:On March 5 after lunch Wilson came to meand said he had been having trouble withBarry that morning. He said that other em-ployees had told him that every time he leftthe pit Barry would stop employees and talkto him about getting a union. Wilson saidBarry also was handing out union cards.Wilson and I got in his pickup and went tothe pit where Barry was assigned. I could see2 All dates are in 1982 unless stated otherwise.--617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a dozer (Barry's) and 2 scrapers werestopped. I could see Barry and one of thescraper operators on Barry's machine, appar-ently talking. By the time we drove up,stopped and got out of the truck Barry hadstarted his machine again. I waved to him tostop and walked down to him; he stopped. Iasked what was going on. Barry said that Ihad refused to give him a raise, that he wasgoing to get me organized and that I wasgoing to pay him more because I had receivedan increase in what I had paid for coal. I saidthat he was wrong, that he was not going toorganize me in that manner and that he wasgoing to the pickup, meaning he was fired. Wewent to the mine office and got a final checkfor Barry.The testimony of McGuire at the hearing whencalled as an adverse witness by the General Coun-sel reveals a version of the conversation consistentwith his affidavit except for the chronologicalplacement of the comment by Barry concerning"organizing." When asked, both on direct examina-tion and cross-examination, McGuire acknowl-edged that his affidavit placed the reference byBarry to organizing before he had fired Barry asthey were walking to the truck. McGuire explainedthat the substance of his affidavit was correct, butthat when the affidavit was taken he was not terri-bly concerned with the chronology of statements.Barry flatly denied mentioning "unionization" ororganizing during the conversation.SThe judge found that McGuire testified honestly.Accordingly, we are of the opinion that the con-sistent testimony of McGuire on the stand, both ondirect and cross-examination, should be credited.We find that the conversation was as testified to byMcGuire at the hearing. The conversation startedwith McGuire motioning for Barry to get off hisD-9. McGuire asked, "What's going on here?"Barry replied, "I asked you for a raise awhile backand you told me when you got an increase in yourcoal price you were going to give me, and youdidn't do it. And you got an increase in your coalprice and you are going to pay me more money."McGuire answered, "I'm not going to pay you anymore money in this way. You are not going to getany more money out of me doing this. Just getyour lunch bucket, I'm taking you to your truck."J Barry did testify on initial direct examination that McGuire stated, "Idon't need in [sic] goddamned union trouble out here, get your lunchbox, let's go." The next version of this conversation by Barry made noreference to this alleged comment. The judge did not credit Barry's firstversion of the termination conversation of 5 March 1982, and neither dowe.Under this version of the conversation, the onlypossible activity protected under the Act occurringprior to Barry's termination relates to his complaintabout wages. It is clear, however, that his endeav-ors to obtain a wage increase were purely personalin nature, and, hence, not concerted or related togroup concerns. Therefore, because his complaintwas an individual one, the discharge of Barry waslawful. National Wax Co., 251 NLRB 1064 (1980);Mills Patrol Service, 264 NLRB 323 (1982).Contrary to Member Zimmerman, NLRB v.Burnup & Sims, 379 U.S. 21 (1964), is inapplicableto this case because Barry, in his encounter withMcGuire, did not engage in any protected concert-ed activity before his termination. Meyers Indus-tries, 268 NLRB 493 (1984).Accordingly, we shall dismiss the complaint inits entirety.ORDERThe complaint is dismissed.MEMBER ZIMMERMAN, dissenting.I cannot join in my colleagues' determination toreverse the decision of the administrative lawjudge, and dismiss the complaint. For the reasonsstated by the judge, I would find that the Respond-ent violated Section 8(a)(1) of the Act by discharg-ing Clarence Barry.The majority proceeds as though the judge basedhis decision on a determination to discredit the tes-timony of the Respondent's Owner JamesMcGuire. That is not the case. The judge creditedMcGuire's testimony, but found that McGuire andBarry had a misunderstanding concerning eachother's comments. He went on to find that Barry'scomments to McGuire were protected by Section 7of the Act. McGuire, however, interpreted thosecomments as threats of work disruption, a state-ment which would, as the judge notes, justify dis-charge.But the judge found that Barry did not say whatMcGuire testified to having heard or thought heheard. The judge therefore analyzed the issue asfalling within the Supreme Court's decision inNLRB v. Burnup & Sims, 379 U.S. 21 (1964). Mycolleagues in the majority find that case inapplica-ble because they conclude that Barry was not en-gaged in any protected activity before his termina-tion. But, as noted above, their conclusion is pre-mised on a mistaken reading of the judge's findings,including those pertaining to credibility. They havetherefore failed to provide a valid basis for findingthat the judge's analysis of this case under Burnup& Sims is faulty. In the absence of such justifica-618 SHAMROCK COAL CO.tion, and I can find none, I would adopt the deci-sion of the judge for the reasons set forth by him.Accordingly, I dissent.DECISIONSTEPHEN J. GROSS, Administrative Law Judge. Re-spondent Shamrock Coal Company mines coal at anumber of strip mines in Oklahoma. On March 5, 1982,Shamrock fired one of its employees, Clarence Barry Jr.Barry is a member of the International Union of Operat-ing Engineers, Local 627, AFL-CIO (Local 627 or theUnion), and on March 30, 1982, the Union filed a chargewith the Board claiming that Shamrock's discharge ofBarry violated the National Labor Relations Act (theAct). By complaint dated April 23, 1982, the RegionalDirector for the Board's Region 16 alleged that Sham-rock fired Barry because of Barry's union activities.Shamrock's answer admitted the jurisdictional allegationsof the complaint but denied any wrongdoing.The Events Leading to Barry's DischargeDuring the period in question Barry worked in thesouthwestern part of Shamrock's "North" mine. Sham-rock operated four major pieces of equipment in thatarea: two "scrapers" that loaded "cover" (earth and rockcovering a vein of coal) by scraping it up, a "D-10" bull-dozer that loosened the cover so that the scrapers couldload it; and a D-9 bulldozer. Due to the circumstancesprevailing at that part of the North mine at the time, thescrapers could not efficiently scrape up cover relyingsolely on their own power. Accordingly, the D-9 bull-dozer was used to push each of the two scrapers duringits "load cycle." The D-9 would push one scraper whileit loaded; then, while that scraper moved away tounload, the D-9 would push the other scraper. Accord-ingly inactivity on the part of the D-9 operator couldshut down three pieces of equipment: the D-9 and thetwo scrapers. Barry was the D-9 operator.James T. McGuire is a Shamrock's owner. GarryWilson is the foreman at Shamrock's North mine. Earlyin the afternoon of March 5, Wilson told McGuire that"there was trouble" at the mine. When McGuire askedwhat that trouble was, Wilson said that Barry had been"stopping the machines." Each of the machines used atShamrock's mines is expensive to own and operate, andShamrock's equipment operators were expected to keepthe machines in virtually constant motion. Thus Wilson'sstatement was surprising and troubling to McGuire.Wilson went on to say that Barry was handing out unionauthorization cards. (Shamrock's employees are notunionized.)McGuire said that he wanted to go down to where thetrouble was, and Wilson and McGuire immediatelydrove to the southwest area of the mine. Arriving thereMcGuire saw that the D-10 was stopped but was gettingunderway, that the two scrapers were stopped andempty, and that the D-9 (Barry's machine) was stoppedwithin a few feet of one of the scrapers and that Barryand the driver of the scraper were talking. Based on hisforeman's comments, McGuire jumped to the conclusionthat the scrapers were stopped and empty because Barry,in the D-9, was refusing to do his job.That was not the case. Barry had been handing outunion authorization cards that day, but had not beeninterfering with the mine's activities in doing so. Thereason the D-9 and the scrapers were stopped whenMcGuire arrived in the area was that one of the scraperoperators had asked Barry to stop. (As it turned out thescraper operator had made that request so that he couldmake an unpleasant comment to Barry about Barry's or-ganizing efforts.) And the work cessation was only mo-mentary.McGuire would have been angered by a work slow-down by any of his employees. But the fact that Barrywas causing the problem-so McGuire thought-wasparticularly upsetting. McGuire had known Barry for 25years-since Barry was a teenager. And during thoseyears McGuire had gone out of his way to do importantfavors for Barry (including, most recently, creating a jobfor him in one of McGuire's mines). Thus Barry's behav-ior, as misperceived by McGuire, seemed to McGuire torepresent massive ingratitude.As for Barry, he was under the impression that 2months earlier McGuire had promised a wage increase assoon as Shamrock obtained higher prices for its coal;that Shamrock had gotten those higher prices; and thatsince there had been no pay raise, McGuire had renegedon his promise. (Barry was wrong about that. McGuirehad made no such promise. And there had been no coalprice increase.) The lack of a wage increase was one ofthe circumstances that led Barry to try to organize themine.Barry's DischargeMcGuire reacted to the sight of the stopped equipmentby motioning to Barry to get down from the D-9 so thatthe two could talk.There are three descriptions of the conversation-orrather, exchange of words-that followed: in McGuire'stestimony; in Barry's testimony; and in an affidavit thatMcGuire gave to a Board agent in early April.' Each isdifferent. And those differences seem to me to stem fromhonest differences in recollecting what happened. Thusthe fact is that no one will ever know with any certaintywhat Barry and McGuire actually said to each otherduring those moments before Barry was fired. But basedon the totality of the record before me plus what I sawof the two men, I find that the conversation went as fol-lows.McGuire began by heatedly demanding to know"what's going on here"-referring (in his mind) to thestopped machines. Barry, assuming that the commenthad to do with his organizing efforts, responded by men-tioning the coal price increase that he thought thatShamrock had gotten and the promise of a wage increasethat he thought McGuire had made back in January.Barry then went on to say that he was going to organizeShamrock's employees and was going to force Shamrockto grant a wage increase. McGuire thereupon told Barry' G.C Exh. 2619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto get his lunchbox, which both men knew meant thatBarry was fired.ConclusionThe most obvious conclusion to draw from the se-quence of events described above is that McGuire firedBarry because Barry said that he was going to organizeShamrock's employees and because he threatened to usethe thereby increased barganing power of the employeesto insist on a pay increase. The Act protects employeestatements of that nature. Accordingly if that was thereason that McGuire fired Barry, Shamrock violated theAct.But apart from the incident in question, there is no evi-dence that McGuire is antiunion. And on the witnessstand McGuire insisted that he fired Barry solely becauseBarry had been keeping Shamrock's machines from oper-ating and because Barry was threatening to continue thatcourse of action.I am convinced that McGuire testified honestly. I ac-cordingly find that the reason McGuire fired Barry isthis: By the time McGuire asked Barry "what's happen-ing?" McGuire was altogether infuriated by what he(mistakenly) thought were Barry's work disruptions.That state of emotions led McGuire to badly misunder-stand Barry's answer, taking that answer to be a threat offurther work disruptions even though Barry's wordscould not reasonably be construed to mean that.Had Barry actually been interrupting mine operationsand actually threatened to continue that behavior Sham-rock would have been free to fire him.2And ordinarilyan employer does not violate the Act merely for firingan employee for an offense the employee did not in factcommit.But here Barry was fired as a result of making aremark of the kind the Act protects. In Burnup & Simssan employer was told that an employee, while engagedin union organizing efforts,dlad threatened "to use dyna-mite if the union did not acquire the authorizations."4While the report turned out to be untrue, the employer'smanagement believed the report and, acting in goodfaith, fired the employee. The Court concluded that theemployer had violated the Act:Section 8(a)(1) is violated if it is shown that the dis-charged employee was at the time engaged in a pro-tected activity, that the employer knew it was such,that the basis of the discharge was an alleged act ofmisconduct in the course of that activity, and that2 E.g., Pacific Telephone & Telegraph Co., 107 NLRB 1547 (1954) (em-ployee action creating a condition that is "neither strike nor work" is un-protected); see also Clarklift of St. Louis, 259 NLRB 12 (1981); ClassicProducts Corp., 226 NLRB 170 (1976); Honolulu Rapid Transit Co., 110NLRH 1806 (1954). Cf. Auto Workers v. Wisconsin Employment ReloationsBoard, 336 U.S. 245 (1949).3 NLRB v. Burnup d Sims, 379 U.S. 21 (1964).4 Id. at 21.the employee was not, in fact, guilty of that miscon-duct.That rule seems to us to be in conformity withthe policy behind § 8(a)(1). Otherwise the protectedactivity would lose some of its immunity, since theexample of employees who are discharged on falsecharges would or might have a deterrent effect onother employees. Union activity often engendersstrong emotions and gives rise to active rumors. Aprotected activity acquires a precarious status if in-nocent employees can be discharged while engagingin it, even though the employer acts in goodfaith. ....The difference between the case at hand and Burnup &sims is that in Burnup & Sims the employee was fired formisconduct allegedly occurring in the course of what theemployer knew was protected activity. Here McGuiremisheard what Barry said, or badly misinterpretedBarry's words, so that McGuire did not know the actualimport of Barry's words and thus could not know (giventhat misperception) that they were the kind the Act pro-tects.My conclusion is that Shamrock nonetheless violatedthe Act. Barry uttered remarks protected by Section 7,and those remarks were the cause of his discharge. As inBurnup & Sims, if an employee was not protected againstdischarge in that setting simply because the employer's"strong emotions"6caused the employer to misperceivewhat the employee said, the protected activity wouldindeed "lose some of its immunity."7I accordingly con-clude that Shamrock's discharge of Barry violated Sec-tion 8(a)(1) of the Act notwithstanding the fact that hisdischarge stemmed solely from McOuire's honest beliefthat Barry had engaged in unprotected activity and wasthreatening to continue that activity.THE REMEDYThe recommended Order will require Shamrock to re-instate Barry and to make him whole for any loss ofearnings which he may have suffered by virtue of thediscrimination against him by paying an amount equal towhat he would have earned from the date of dischargeto the date when he is offered reinstatement. Backpayshall be calculated in accordance with F. W. WoolworthCo., 90 NLRB 289 (1950), plus interest as computed inFlorida Steel Corp., 231 NLRB 651 (1977). See generallyIsis Plumbing Co., 138 NLRB 716 (1962).In addition Shamrock will be required to cease anddesist from its unlawful acts, to notify its employees ofthe Board's Order, and take various other actions relat-ing to the above requirements.[Recommended Order omitted from publication.]s Id. at 23.6 Id.7 Id.620